NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              VERNON ELLIOTT, JR.,
                Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7105
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2083, Judge Lawrence B.
Hagel.
              _________________________

              Decided: February 16, 2011
               _________________________

   VIRGINIA A. GIRARD-BRADY, ABS Legal Advocates,
P.A., Lawrence Kansas, argued for claimant-appellant.

    TARA K. HOGAN, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, argued for respondent-appellee. With her on the
brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, MARTIN F. HOCKEY, JR.,
ELLIOTT   v. DVA                                            2


Assistant Director. Of counsel on the brief were DAVID J.
BARRANS, Deputy Assistant General Counsel, and
RACHAEL T. SHENKMAN, Attorney, United States Depart-
ment of Veterans Affairs, of Washington, DC. Of counsel
was KRISTIANA M. BRUGGER, Attorney, United States
Department of Veterans Affairs, of Washington, DC.
               __________________________

   Before GAJARSA, LINN, and MOORE, Circuit Judges.
GAJARSA, Circuit Judge.
    Vernon Elliott, Jr., seeks review of a judgment of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) holding that a Department of Veterans
Affairs (“VA”) medical opinion he received in 2007 was
adequate. See Elliott v. Shinseki, No. 08-2083 (Vet. App.
Mar. 1, 2010). Because his challenge is outside the scope
of our jurisdiction, we dismiss.
    Our authority to review a decision of the Veterans
Court is limited by statute. See 38 U.S.C. § 7292. Under
section 7292(a), we may review such a decision only to the
extent that it pertains to “the validity of any statute or
regulation . . . or any interpretation thereof (other than a
determination as to a factual matter),” or “to interpret
constitutional and statutory provisions, to the extent
presented and necessary to a decision.” Id. §§ 7292(a),
7292(c). Absent a constitutional issue, we do not have
jurisdiction to review either “a challenge to a factual
determination” or “a challenge to a law or regulation as
applied to the facts of a particular case.” Id. § 7292(d)(2);
see McGee v. Peake, 511 F.3d 1352, 1355 (Fed. Cir. 2008).
Because Elliot’s appeal only questions the application of
established law to the facts of his case, it falls outside the
scope of our appellate authority.
3                                            ELLIOTT   v. DVA


    Mr. Elliott’s arguments are very similar to those pre-
sented by his counsel in a case this court dismissed for
lack of jurisdiction, De Ramos v. Eric K. Shinseki, 358
Fed. Appx. 167 (Fed. Cir. 2009) (non-precedential). The
appellant in De Ramos, like Mr. Elliott, attempted to
frame the issue as the Veterans Court’s interpretation of
38 C.F.R. § 3.326 to allow VA reliance on an inadequate
medical examination resulting in medical conclusions by a
rating specialist. In this case, the Veterans Court did not
purport to interpret 38 C.F.R. § 3.326. What Mr. Elliott
characterizes as an interpretation of law is actually an
unreviewable finding of fact. See Cole v. Shinseki, 309
Fed. Appx. 399, 2009 WL 260776, *2 (Fed. Cir. 2009)
(non-precedential) (holding that this court lacked jurisdic-
tion over a challenge to adequacy of medical examiner’s
opinion because it is a challenge to a factual determina-
tion of the Veterans Court or, at most, the application of
law to facts).
    Accordingly, we dismiss Elliot’s appeal for lack of ju-
risdiction.
                      DISMISSED
    No costs.